DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 11, 12, 17, 18, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0085497 A1 to Kelso et al. (hereinafter Kelso).
claims 11 and 12, Kelso discloses a conversion element (para [0020]) comprising a first phase and a second phase, wherein the first phase comprises lutetium, aluminum, oxygen and a rare-earth element, particularly wherein the first phase comprises Lu3Al5O12:Ce (para [0026] and [0041]) and the second phase comprises Al2O3 single crystals (crystallites, para [0025]), and 
wherein the conversion element has a surface structure (110 in Fig. 1) and the Al2O3 single crystals form a roughened surface (para [0046]) which requires that the Al2O3 single crystals at least partly protrude from the surface structure.

Regarding claim 17, Kelso discloses a light emitting device (para [0025]) comprising:
a primary light source configured to emit primary radiation during operation of the light emitting device (para [0006]); and
a conversion element arranged in a beam path of the primary light source and configured to at least partly convert the primary radiation into secondary radiation (para [0021]), the conversion element comprising a first phase and a second phase, wherein the first phase comprises lutetium, aluminum, oxygen and a rare-earth element and the second phase comprises Al2O3 single crystals (crystallites) (para [0005] and [0026]), and 
wherein the conversion element has a surface structure (110 in Fig. 1) and the Al2O3 single crystals form a roughened surface (para [0046]) which requires that the Al2O3 single crystals at least partly protrude from the surface structure.

Regarding claim 18, Kelso discloses the light emitting device according to claim 17, wherein the light emitting device is a light emitting diode (para [0026]).

Regarding claim 20, Kelso discloses the conversion element according to claim 11, wherein the surface structure comprises an increased surface area  (via roughened surface, para [0046]) and more Al2O3 single crystals protrude from such an increased surface area (Al2O3 crystallites cause the roughening, para [0046]).

Regarding claim 21, Kelso discloses the conversion element according to claim 11, wherein the surface structure (110) extends into the first phase (bulk phase 124) (Fig. 1 and para [0022]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  See MPEP 2111.03, cited above.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 13, 14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kelso.
Regarding claim 13, Kelso discloses the conversion element according to claim 11, comprising Al2O3 single crystals (para [0025]) but fails to expressly disclose wherein the Al2O3 single crystals are hexagonal single crystals. However, Kelso discloses a method of making the conversion element (para [0026]-[0028]), which overlaps the instantly disclosed method set forth in the publication of the instant disclosure, US 2020/0048547 A1, hereinafter 547 (para [0027]-[0034]).  The Kelso method includes firing in wet hydrogen at a temperature of 1500 to 1825 C (para [0028]) which overlaps and encompasses a temperature of more than 1720 C that forms hexagonal single crystal Al2O3 (547, para [0095]).  See MPEP 2112.01(I), which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."…Therefore, the prima facie case can be rebutted by evidence showing 

Regarding claim 14, Kelso discloses the conversion element according to claim 11, wherein the Al2O3 single crystals have an average crystal size of about 0.5 µm to about 25 µm (para [0023]), which overlaps the instantly claimed range of between 1 µm and 10 µm.  See MPEP 2144.05(I), cited above.

Regarding claims 16 and 19, Kelso discloses the conversion element according to claims 11 and 17, wherein the surface structure has a depth of about 0.5 to about 25 µm (para [0023]), based on the height/size of the Al2O3 crystals in the covered area (1 to 50%) relative to the not covered area.  A depth of about 0.5 to about 25 µm . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 9-18 of U.S. Patent No. 10591137 B2 (hereinafter 137). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach overlapping light emitting devices comprising overlapping light conversion elements (instant claims 17 and 18 and 137 claims 13-19).  Both teach overlapping conversion elements comprising a first claims 11-12 and 14 and 137 claims 1, 2, 6, 10-12).  The Al2O3 crystallites protrude from the surface structure that extends into the first phase (bulk phase) as set forth in instant claim 21 to create a roughened surface (col 8, ln 20-28 of 137) (instant claims 11 and 17).  A roughened surface increases surface area as set forth in instant claim 20.  Note that 137 claims 9-12 recite Al2O3 crystallites having a size of about 0.5 to about 25 µm covering about 1 to 50% of the major surface.  This suggests that the Al2O3 crystallites at least partially protrude from the surface structure in the covered area, relative to the not covered area.  The depth of the surface structure, based on the height/size of the Al2O3 crystallite, is up to about 0.5 to about 25 µm (137 claim 9), which overlaps the instantly claimed range of between 10 and 40 µm as set forth in instant claims 16 and 19.  See MPEP 2144.05(I), cited above.
The 137 claims recite single crystal Al2O3 (crystallites) but do not expressly recite hexagonal single crystals as set forth in instant claim 13.  However, see MPEP 2112.01(I), cited above.  The 137 disclosure recites making the conversion element by a closely overlapping method (137, col 4, ln 45 – col 5, ln 16 and publication of the instant disclosure, US 2020/0048547 A1, hereinafter 547, para [0027]-[0034]), including firing in wet hydrogen at a temperature of 1500 to 1825 C (137, col 5, ln 12-16) which overlaps and includes a temperature of more than 1720 C that forms hexagonal single crystal Al2O3 (547, para [0095]).  The compositions overlap and are made by overlapping methods.  Therefore, per MPEP 2112.01(I), cited above, one of ordinary . 

Allowable Subject Matter
Claims 1-6 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Kelso, teaches a similar method of making a conversion element but fails to teach or suggest structuring a surface of the green body prior to sintering the green body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 12/21/20, with respect to Miyagawa have been fully considered and are persuasive.  The newly amended claims require structuring a surface of the green body prior to sintering and at least partial protrusion of the Al2O3 single crystals, which is not taught in Miyagawa.
 of claims 1-6, 9-13, 17 and 18 as obvious over Miyagawa has been withdrawn. 

Applicant's arguments filed 12/21/20, regarding Kelso have been fully considered. The newly amended product claims require that the Al2O3 single crystals at least partly protrude from the surface structure.  Applicant argues that Kelso does not teach this feature. However, Kelso does teach “roughening” of the surface by the alumina 2nd phase, in particular the alumina crystallites in para [0046].  To roughen the surface, the Al2O3 crystallites must at least partially protrude from the surface. 
Therefore, the 102(a)(1) rejection of claims 11, 12, 17 and 18 as anticipated by Kelso stands. 
The 103 rejection of claims 13, 14 and 16 as obvious over Kelso also stands.
The 103 rejection of claim 15 as obvious over Kelso is moot because the claim has been canceled. 
The newly amended method claims require structuring a surface of the green body prior to sintering, which is not taught in Kelso.
Therefore, the 103 rejection of claims 1-6, 9 and 10 as obvious over Kelso has been withdrawn.

Applicant has requested that the double patenting rejections be held in abeyance. 

Therefore, the double patenting rejection of claims 11-18 as obvious over the claims of 137 stands. 
The double patenting rejection of claim 15 as obvious over the claims of 137 is moot because the claims have been canceled.
The double patenting rejection of claim 10 as obvious over the claims of 137 has been withdrawn because claim 10 is dependent from allowed claim 1.
The 086 claims do not teach or suggest Al2O3 crystals that at least partially protrude from the surface structure.
Therefore, the double patenting rejection of claims 10-14 as obvious over the claims of 086 has been withdrawn.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734